Citation Nr: 0311008	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1974 to October 
1975.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that determined that claims for service 
connection for a right ankle condition, for headaches, for 
bilateral hearing loss and for tinnitus were not well 
grounded.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In December 2000, the Board remanded the case for additional 
development and in an October 2002 decision, the Board 
adjudicated the right ankle and headache claims.  In that 
decision, the Board deferred the issues of service connection 
for bilateral hearing loss and tinnitus.  Those issues were 
referred for a medical opinion.


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The claims file now contains evidence 
developed by the Board pursuant to the invalidated 
regulation.  Thus, this case must be remanded to the RO to 
cure this procedural defect and to insure due process.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review all additional 
evidence received since the March 2002 
supplemental statement of the case (SSOC) 
and readjudicate the claims for service 
connection for bilateral hearing loss and 
for tinnitus.  If all the desired 
benefits are not granted, an appropriate 
SSOC should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




